A suit was commenced against the relator by the filing of a declaration in the common pleas of Broome. The copy of the declaration was served upon the relator whilst he was out of the county of Broome, and for this cause he moved to set aside the proceedings of the plaintiff The motion of the defendant was resisted, by shewing that the defendant had obtained a rule requiring the plaintiff to file secuiity for costs in the suit thus pending, and the common pleas for this cause refused to set aside the proceedings of the plaintiff. A mandamus was now asked for, requiring the common pleas to grant the motion of the defendant, which was denied by the court on the ground that by asking for security for costs, the defendant-had given jurisdiction to the common pleas over his person* and had waived the irregularity of which he complained,